DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 - are rejected under 35 U.S.C. 103 as being unpatentable over Christopoulous (8,881,491) in view of Pall (10,563,418).
1.	Christopoulous (Fig. 3A and B) discloses a building structure including a plurality of elements extending from a ground surface with at least a first of said elements connected to a second of said elements by a coupling member, said coupling member comprising a damping element 325 for damping vibrations in said building structure (first seven lines of abstract).
Christopoulous does not disclose means for limiting the deformation of said damping element when said relative movement exceeds a maximum displacement at which damage occurs to said damping element. Pall (Fig. 3) discloses means for limiting deformation of a damping element (the material on the friction surfaces is a damping element “brace-side plates may be treated to improve the various frictional engagements”, col. 14, line 44, and the means for limiting deformation of the material on the friction surfaces is Pall plate with slots 246, Fig. 3B, the deformation of the material on the friction surfaces being limiting because there is no more movement due to the slot end acting as a stop, thus no material deformation) when relative movement exceeds a maximum displacement at which damage occurs to said damping element (“FIG. 2P shows the multi-load friction damper in a state “in which the movement of the first and second brace-side plates 128a, 128b are delimited by proximal ends (i.e. brace side) of the first and second slotted openings 152, 156.”, col. 12, lines 26-30, in other words, the end of the slot delimits movement). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach Pall displacement limiting devices in Christopoulous (by attaching a device such as a plate with slots like the Pall displacement limiting device as defined to Christopoulous in any conventional manner) to minimize Christopoulous damping element earthquake damage. 
Christopoulous further teaches the damping element comprise first and second sets of two or more plates (“plates”) each, wherein the plates in said first set and interdigitated with the plates in said second, and spaced from each other in a direction substantially either parallel or perpendicular to the ground surface, and a damping material (“damping material”) disposed between each plate in said sets of plates, Pall further teaching the means for limiting deformation includes a plurality of slots in the damping material (the friction surface material as indicated above is analogous to damping material, and the slots go therethrough), whereby in normal operation bolts move freely in said slots and when said relative movement exceeds the maximum displacement (when the end of the slot is reached) the bolts engage walls of the slots to prevent further deformation of said damping material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Pall deformation limiters in Christopoulous, such that the Christopoulous bolts attaching the damper to the structure also attach one end of the Pall means for limiting deformation (just like the Pall slotted beam is attached via the four bolt holes, Fig. 3B), the other end of the Pall means for limiting deformation having bolts through the slots, such bolts going through the Christopoulous plates/damping material (in the same way the Pall bolts go through the friction material) for a strong connection of the Pall means for limiting deformation to the Christopoulous damping device. 
Next, regarding each bolt hole having a slot such that each bolt bears against a surface of a different slot as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for each of the Christopoulous in view of Pall holes to have a slot such that each bolt bears against a surface of a different slot to maximize to load capacity of the system. 
Finally, as to the limitation reciting that the deformation limited by the damping element is shear deformation, wherein each slot includes a straight portion extending parallel to a direction of a shear loading of the damping element and perpendicular to a longitudinal axis of the damping element, whereby in normal operation each bolt moves freely in its corresponding straight portion of the slot, the deformation limited by the Christopoulous in view of Pall damping element is shear deformation at least because the deformation limited by the Christopoulous damping element is shear deformation (“the damping element undergoes deformation due to the relative movement between the vertical elements causing the damping material to be activated in shear”, abstract, “the first and second set of plates are displaced in a vertical shear movement and act to damp vibrations in the structure via the energy dissipating material resisting the displacement of the plates with respect to each other”, col. 2, lines 21-24, and a  “first and second set of plates in the damping element are displaced in a vertical shear movement and act to damp vibrations in the structure via energy dissipating material resisting the displacement of the plates with respect to each other”, col. 2, lines 48-53), and wherein each Christopoulous in view of Pall slot includes a straight portion extending parallel to a direction of a shear loading of the damping element and perpendicular to a longitudinal axis of the damping element, whereby in normal operation each bolt moves freely in its corresponding straight portion of the slot (each Christopoulous in view of Pall slot includes a straight portion that extends parallel to a direction of a shear loading of the damping element and perpendicular to a longitudinal axis of the damping element, whereby in normal operation each bolt moves freely in its corresponding straight portion of the slot at least to the extent that in order for the Pall means for limiting deformation of the damping element to limit the Christopoulous shear, thus achieving the benefit of minimizing damping element earthquake damage, the straight portion must extend parallel to a direction of a shear loading of the damping element and perpendicular to a longitudinal axis of the damping element, whereby in normal operation each bolt moves freely in its corresponding straight portion of the slot. 

3.	Christopoulous in view of Pall discloses the building structure according to claim 1, Christopoulous further teaching said damping material comprises a viscoelastic material; said damping element damping vibrations as said damping element undergoes shear deformation as each plate in said set of plates is displaced in a vertical direction under resistance of said damping material (claim 11).

4.	Christopoulous in view of Pall discloses the building structure according to claim 1, Christopoulous in view of Pall necessarily further teaching said slots and said bolts are sized and otherwise dimensioned based on said maximum displacement because Pall teaches that displacement stops at the slot end, the end specifically dimensioned to have movement stop at maximum displacement. 

5-6.	Christopoulous in view of Pall discloses the building structure according to claim 1, Christopoulous further comprising a static stiffness increasing structural member comprising a steel plate (232) attached to a top surface of said damping element.

7.	Christopoulous in view of Pall discloses the building structure according to claim 1, Christopoulous further comprising at least one of a first (920) and second (930) fuse member connected to at least one of first and second ends of said damping element respectively.

8.	Christopoulous in view of Pall discloses the building structure according to claim 7, Christopoulous further teaching said fuse member is from a material, and otherwise sized and dimensioned to exhibit semi-rigid behavior when said damping element undergoes deformation due to loads below a predetermined load limit and to undergo deformation when loads reach said predetermined load limit, such that said damping element is prevented from deforming due to loads above said predetermined load limit (claim 10).

9.	Christopoulous in view of Pall discloses the building structure according to claim 1, Christopoulous further teaching the damping element comprise first and second sets of two or more plates (“plates”) each, wherein the plates in said first set and interdigitated with the plates in said second, and spaced from each other in a direction substantially either parallel or perpendicular to the ground surface, and a damping material (“damping material”) disposed between each plate in said sets of plates, the Christopoulous in view of Pall means for limiting deformation further including a flange overhang of the Christopoulous connecting steel elements because with the Christopoulous bolts attaching the damper to the structure and also attach one end of the Pall means for limiting, the other end of the Pall means for limiting deformation having bolts through the slots, such bolts going through the Christopoulous plates/damping material, a flange is essentially formed by the Pall means for limiting deformation end with the slots. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include flange-type Pall deformation limiters in Christopoulous for a strong connection of the Pall means for limiting deformation to the Christopoulous damping device.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
As to the argument that “the cited references fail to disclose, teach, or suggest “a means for limiting the shear deformation of said damping element...said means for limiting deformation includes a plurality of slots in said damping material... wherein each slot includes a straight portion extending parallel to a direction of a shear loading of the damping element and perpendicular to a longitudinal axis of the damping element...””, as indicated above, Christopoulous in view of Pall teaches a building structure with such a damping element shear deformation limiting means. Importantly, while the Pall means for limiting damping element deformation is on diagonal bracing between vertical elements, Fig. 3J, and Christopoulous teaches horizontal bracing between vertical elements, 205 and 210, Fig. 2, building earthquake loads on the vertical members of both Christopoulous and Pall are similar to the extent that there is relative vertical element movement that is resisted by the bracing of both Christopoulous and Pall. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pall (4,409,765) at Fig. 1 teaches that it is old in the art to use a slot (22) to determine a maximum displacement. 
James (8,806,836) teaches that it is old in the art to use a slot (22) to determine a maximum displacement (“With this arrangement, building structures such as walls may be selectively anchored by varying amounts of frictional force depending upon the anticipated movement during e.g. a severe earthquake event so that above a selected level of tension being applied to the anchors they begin to separate at the anchor rod coupling joint up to the limit of travel permitted by the movement of the stop member in the slot, whereafter the anchor system then effectively becomes rigid once more even though the structure within which it is embedded may have moved and become lengthened along the major axis of the building anchors. As a result of this two-stage approach the anchor system is therefore able to absorb energy which would otherwise be concentrated solely at each end of the anchors, making it less likely that the building structure within which they are fitted will fail in the event of a major earthquake or similar event.”, col. 2, lines 28-46). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633